Head, Justice.
In an action for divorce and alimony, the jury found a verdict for the plaintiff and allowed the defendant to remarry. Alimony was awarded for the support of the two minor children. The defendant filed a motion for new trial on the general grounds, and later amended his motion by adding certain special grounds. The trial judge overruled the special grounds of the motion, and stated that the general grounds had been abandoned by failure to file a brief of evidence. Motion is made in this court to dismiss the bill of exceptions on the ground that a motion for new trial is not a proper method of attacking the judgment. Held:
Where a judgment for divorce is duly entered, there can be no review of that judgment in this court until after a “written petition” to modify or set aside, pursuant to Ga. L. 1946, pp. 90, 91 (Code, Ann., § 30-101), is denied in the trial court. Goldberg v. Goldberg, 209 Ga. 372 (72 S. E. 2d 709), and cases cited; Bedingfield v. Bedingfield, 211 Ga. 310. The judgment overruling the motion -for new trial, under the facts of this case, was not erroneous.

Judgment affirmed.


All the Justices concur.